Citation Nr: 1232000	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1952 to December 1955 and from February 1956 to February 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO in Montgomery, Alabama.

In June 2010 and November 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development and readjudication.

As a procedural matter, withholding tax statements dated in 1958 and 1959 were added to the file in August 2012 without a waiver after the issuance of the July 2012 supplemental statement of the case (SSOC) and before the case was certified for appeal.  The Board has reviewed the additional evidence but finds that the withholding tax statements are not pertinent to the Veteran's current claim on appeal and therefore concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a SSOC.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A totality of the evidence of record fails to establish a diagnosis of PTSD or any other acquired psychiatric disorder during the appeal period.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed a service connection claim for PTSD in July 2005.  The Veteran was notified by the RO via a letter dated in July 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2005.  

The Board is cognizant that the Veteran was not provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection was awarded.  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA and private treatment records.  In June 2010, VA was informed that records from the Social Security Administration (SSA) had been destroyed.  In a March 2011 memorandum, the AMC made a formal finding that VA hospital treatment records from Martinez VA Outpatient Clinic dated from January 1975 to February 1975 and records from SSA were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The Veteran was informed of the contents of that memorandum in a March 2011 letter from the AMC.  The Veteran submitted private treatment records and multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claim.

In addition, VA examinations with respect to the service connection issue on appeal were obtained in December 2009, October 2010, and December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as each is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In particular, the examiners also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board is aware that private treatment records dated in May 2010 and May 2011 from A. P., M. D., were associated with the claims file after the December 2011 VA examination contrary to the Board's request that those records should be obtained prior to any VA examination.  However, the pertinent records were placed in the file shortly thereafter and the December 2011 VA examiner did make a point to discuss the Veteran's reported private treatment and prescribed medication from A. P., M. D.  Thus, the Board may proceed to adjudication of this appeal.  See generally D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that when the examiner made the ultimate determination required by the Board's remand, such determination more than substantially complied with the remand order).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

Personality disorders are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background 

Service treatment notes showed that examiners listed the Veteran's psychiatric system as normal on clinical evaluation in examinations of record dated in June 1952, November 1955, February 1956, July 1960, and March 1962.  The Veteran specifically checked  "no" to the inquiry "have you ever had or have you now" regarding depression and excessive worry in Report of Medical History documents dated in June 1952 and March 1962.  An October 1963 clinical record showed a provisional diagnosis of acute alcoholism and acute anxiety reaction.  A neuropsychiatric consultation report dated later in October 1963 noted an overall impression of moderate personality disorder, probably emotionally unstable personality with alcoholic factures and no indication was seen at that time for psychiatric hospitalization.  Mental status examination disclosed no psychosis, clinical neurosis, depression, or suicidal ideation.  His January 1964 service separation examination report listed a notation of emotionally unstable.  A January 1964 clinical record showed a diagnosis of chronic alcoholism after admission to hospital was made based on Veteran's deteriorated condition during his January 1964 discharge examination.  

Post-service VA clinical records detailed that the Veteran was hospitalized from July to August 1964 for acute gastritis, chronic alcoholism, and passive-aggressive personality. 

Private treatment records from Napa State Hospital detailed multiple hospitalizations.  In June 1965, the Veteran was admitted for acute alcoholism with delirium tremens, malnutrition, and extremely immature personality.  At that time, the final diagnosis was psychotic depression.  He was treated for acute brain syndrome with alcoholic intoxication with psychotic reaction and delirium tremens in November 1965.  A release summary detailed he was treated from June 1965 to January 1966 for psychotic depressive reaction, acute brain syndrome, and alcohol intoxication.  The Veteran was treated from July 1966 to February 1967 for Laennec's cirrhosis, chronic alcoholic gastritis, psychoneurotic reaction, and depressive reaction.  From December 1967 to January 1968 and from May 1968 to June 1968, the Veteran received inpatient treatment for sociopathic personality disturbance and alcoholism (addiction).  He was treated for schizophrenia (schizo-affective type) from February to March 1975.

In an October 1976 statement, a VA physician listed a diagnosis of alcoholic deterioration (variety of chronic brain syndrome).  A March 1977 VA examination report showed complaints of nervousness and alcoholism since 1968.  The examiner detailed that the Veteran presented a picture of personality disorder, inadequate personality.  

In a December 1992 statement, a private physician, K. E. M., M. D., reported that the Veteran has suffered in the past from schizophrenic episodes characterized by confusion, hearing voices, and seeing visions.  The physician indicated that the Veteran was now improved with no recent such problems but noted flat affect and general ineffectualness.  

VA treatment notes dated in August 1997 and May 1998 listed diagnoses of depression and depressive disorder.  The Veteran reported being depressed from the death of his wife four years before and discussed not being happy in his retirement home living situation.  In an August 1998 VA PTSD examination report, the examiner, a VA physician, listed diagnoses of social phobia and alcohol dependence (by prior history). 

Additional VA treatment notes dated October 2002 listed a diagnosis of adjustment disorder with depressive mood, resolved.  Records dated in 2003 and 2004 reflected findings of adjustment disorder, negative PTSD, depression, and adjustment disorder with depression.  In April 2004, the Veteran was noted to have no psychiatric symptoms.  A January 2005 VA treatment record showed that mental examination findings were within normal limits.  The Veteran indicated that he was not being treated for depression in a March 2005 treatment record.  However, additional VA treatment records dated in 2009 and 2010 listed diagnoses of anxiety disorder, adjustment disorder with depressed mood, and stable anxiety and depression.  

In the March 2009 VA mental disorders examination report, the examiner, a VA clinical psychologist, noted the Veteran's history of psychiatric treatment (with no treatment since 2004) and inpatient mental health hospitalizations (none since 1969 when he stopped using alcohol.  The Veteran reported that after being seen in mental health and prescribed Zoloft, he had not had problems with depression since 2004.  The examiner commented that the Veteran's previous mental health problems requiring hospitalization were directly related to his alcohol abuse.  It was indicated that the Veteran currently denied any significant mental health symptoms in terms of frequency, severity, or impairment to warrant a diagnosis.  Based on DSM-IV guidelines, review of the Veteran's claims file, and a current assessment, the examiner did not list any diagnosis.

The Board remanded this matter in June 2010 to obtain an additional VA examination given the change in the expanded characterization of the issue on appeal and questions as to the true nature of the Veteran's psychiatric health. 

In the October 2010 VA PTSD examination report, the examiner, a VA clinical psychologist, indicated that there was no evidence of PTSD or any other mental disorder.  When asked about what in-service experiences that he had were traumatic, the Veteran indicated that he could not describe any specific incidents.  The examiner acknowledged that the Veteran was hospitalized for alcoholism, depression, and psychoticism in the 1960s but indicated, based on today's standards, it was more likely than not he was suffering from severe consequences of chronic alcohol dependency back then.  The examiner commented that patients could have hallucinations and disturbed thinking as a result of alcohol dependency when they are going through withdrawal.  It was noted that the Veteran began drinking well prior to service, had a family history of alcoholism, and that there was no evidence that his old alcohol abuse would have been related to service (as he denied even having any memory of stressors from Korea).   

It was noted that the Veteran had not been hospitalized since the 1960s for mood problems.  When questioned about his current mental symptoms, the Veteran reported that he had none.  He further indicated that he was prescribed Citalopram for irritability by his family practice doctor three years ago, detailing that his irritability had improved.  The examiner found that the objective testing data did not support a diagnosis of PTSD or any other mental disorder.  He concluded that the Veteran denied any significant stressors in the interview, reported euthymic mood, complained of zero symptoms for PTSD, and had intact cognitive functioning.    

In a March 2011 statement, the Veteran reported being stationed on a submarine during his active service, performing covert missions for the NSA, and coming into contact with a Russian submarine.  He asserted that he drank alcohol to compensate for his problems during service and was currently prescribed Citalopram for mood and depression. 

Thereafter, the Board again remanded this matter in November 2011 to obtain an additional VA examination in order to address whether any prior diagnosis of an acquired psychiatric disorder was related to service, even if the disorder had since resolved during the pendency of the claim.  It was highlighted that the October 2010 VA examiner failed to discuss the Veteran's recent treatment of depression with prescription drug therapy as well as provided little rationale for her negative opinion in spite of the fact that the above mentioned VA treatment records referenced current diagnoses of anxiety disorder and adjustment disorder with depression and the Veteran's active use of an anti-depressive medication.

Additional VA treatment records dated in 2011 showed anxiety disorder NOS and adjustment disorder with depressed mood listed as active problems.  In March and August 2011, it was noted that he had no history of PTSD or depression, had no acute complaints, and was prescribed Citalopram by an outside medical provider. 

In the December 2011 VA PTSD Disability Benefits Questionnaire (DBQ) examination report, the examiner, a VA clinical psychologist, indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD or any mental disorder under the DSM-IV.  It was noted that the Veteran's report that he takes Citalopram prescribed by a private psychiatrist alone was not sufficient for diagnosis of a mood disorder.  However, the examiner did list a diagnosis of personality disorder NOS with antisocial traits.  The examiner discussed a detailed family, social, mental health, occupational, legal, behavioral, substance abuse and education history for the Veteran.  She highlighted that a June 1965 private treatment record showed treatment for alcoholism and reactive depression as well as contained a notation that the Veteran had been melancholy since his mother's death during his childhood.  It was noted that those findings indicated that any problems with the Veteran's mood dysregulation and alcoholism preexisted service.      

Mental status examination findings were noted as variable mood due to constant VA denials, isolation behaviors, restricted affect, and no suicidal ideation.  After indicated that results of the Veteran's mental status examination were otherwise unremarkable, the examiner noted that her review of the claims file revealed that the Veteran had been diagnosed over the years with several different psychiatric disorders which later were explained by severe alcohol intoxication or loss of his wife.  It was further indicated that review of medical records showed that the Veteran was evaluated on a routine basis by his primary care provider and reported no problems with regards to his mental health.  The examiner discussed reported in-service stressor events but continually found that they did not meet DSM-IV diagnostic criteria for a PTSD diagnosis.

The examiner specifically indicated that the Veteran does not meet (nor has he ever met) the DSM-IV-TR diagnostic criteria for the diagnosis of PTSD.  She further determined that the Veteran currently does not have (nor has he ever had) any mood disorder symptoms that would meet the DSM-IV-TR diagnostic criteria for any Axis I disorder.  While acknowledging the Veteran's report that his private physician prescribed Citalopram, the examiner found that that information was not sufficient for a diagnosis of a mood disorder.  The examiner found no objective evidence based on examination test results to support the previously reported symptoms of or diagnoses of PTSD or any other Axis I mood disorder (including depression and/or anxiety).  She concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Private treatment records dated in May 2010 and May 2011 from A. P., M. D. were associated with the record in January 2012.  It was indicated that the Veteran had been prescribed Citalopram.  While the private physician listed assessments of depressive disorder, not elsewhere specified, he specifically indicated in the review of system section of his May 2011 record that the Veteran's neuro/psychiatric system was negative for depression and psychiatric symptoms. 


Analysis

Based on a thorough review of the evidence discussed above, the Board finds that the totality of evidence fails to support a diagnosis of PTSD or any other acquired psychiatric disorder.  

The Board is cognizant that the Veteran's private and VA treatment providers listed impressions and diagnoses of multiple psychiatric disorders in the outpatient and inpatient treatment records associated with the claims file.  However, the Board has determined that those findings have very little probative value when compared to the detailed findings and well-reasoned conclusions reached in the December 2009, October 2010, and December 2011 VA examination reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Three separate VA examiners (VA clinical psychologists) have each determined that the Veteran does not have a mental disorder based on objective testing, examination of the Veteran, and review of the claims file.  The examiners cited to clinical data to support this position as well as provided explanations of why the prior treatment providers may have made diagnoses of PTSD and other acquired psychiatric disorders.  For example, in the March 2009 and October 2010 VA examination reports, the examiners acknowledged the Veteran's hospitalizations for alcoholism, depression, and psychoticism in the 1960s but clearly opined, based on today's standards, it was more likely than not he was suffering from severe consequences of chronic alcohol dependency back then.  The October 2010 VA examiner made a point to explain that patients can have hallucinations and disturbed thinking as a result of alcohol dependency when they are going through withdrawal.  

In the December 2011 VA examination report, the examiner noted that her review of the claims file revealed that the Veteran had been diagnosed over the years with several different psychiatric disorders which later were found to be attributable to severe alcohol intoxication or the loss of his wife.  That examiner also highlighted the inconsistent nature of other VA and private treatment records which listed psychiatric findings but also repeatedly acknowledged the Veteran's reports of no problems with regards to his mental health.  

The Board is also cognizant that the Veteran has been prescribed psychiatric medication by a private physician for several years during the appeal period.  While acknowledging the Veteran's report that his private physician identified as A. P., M. D. prescribed Citalopram, the December 2011 VA examiner found that that information was not sufficient for a diagnosis of a mood disorder.  The Board must also highlight the scant nature of the May 2010 and May 2011 private treatment records from that provider associated with the record.  While the private physician listed assessments of depressive disorder, not elsewhere specified, he specifically indicated in the review of system section of his May 2011 treatment record that the Veteran's neuro/psychiatric system was negative for depression and psychiatric symptoms.  The Board finds that the contradictory nature of the examination findings of the physician with his final assessment and prescribed medication lessens the probative value of those private treatment records.     

In addition, multiple examiners both during and after service have found that the Veteran suffered from a personality disorder.  However, as discussed above, personality disorders are not considered diseases or injuries for compensation purposes, and are not considered disabilities for which service connection can be established.  

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of any present mental disorder, to include PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran has a present psychiatric disability weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The facts of the present case are clearly distinguished from those of McClain.  The Board is cognizant that an October 2002 VA treatment record contained a notation that diagnosed adjustment disorder with depressed mood had resolved.  However, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of an acquired psychiatric disorder, to include PTSD.  As discussed above, three separate VA examiners have each determined in reports found highly probative by the Board that the Veteran does not have (nor has he ever had) a mental disorder based on objective testing, examination of the Veteran, and review of the claims file.    

Shedden element (1) is therefore not met.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of an acquired psychiatric disorder, to include PTSD, a discussion as to whether there exists a medical nexus or causal relationship between military service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  

Evidence of record also includes statements from the Veteran as well as his representative asserting a present psychiatric disability, continuity of psychiatric symptomatology since service, and a causal connection between his claimed PTSD and events in service.  The Veteran's statements in support of his claim for service connection for an acquired psychiatric disorder focus primarily on his allegation that he suffers from PTSD.  He attributes his treatment for multiple psychiatric disorders as early as 1965 (claimed as PTSD) to his active service.  Moreover, the Veteran, through his representative, argues that service connection is warranted for an acquired psychiatric disorder based on continuity of symptomatology and/or chronicity.  

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

While the Veteran is not competent to provide a diagnosis of an acquired psychiatric disorder, he is competent to describe his in-service and post-service recollections of psychiatric symptomatology, such as depression or anxiety, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

In this case, however, the Veteran lacks the competence to diagnose PTSD or any other acquired psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of PTSD or any other acquired psychiatric disorder requires a mental health evaluation by a clinical psychologist or psychiatrist not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD or any other acquired psychiatric disorder since service.  These disorders are not diagnosed by unique and readily identifiable features and do not involve a simple identification that a layperson is competent to make.  As alluded to above, the determination of both the diagnosis and etiology of a psychiatric disorder must be made by a mental health profession, pursuant to the DSM-IV.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the unsubstantiated statements of the Veteran as well as his representative regarding a purported diagnosis of PTSD or observed psychiatric symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have an acquired psychiatric disorder or PTSD according to the DSM-IV criteria, outweighs his unsubstantiated lay testimony to the contrary. 

There is also no indication of entitlement to presumptive service connection for chronic diseases.  The record fails to show by objective evaluation that he manifested a psychosis to a degree of 10 percent by February 1965 (within the first year following his active duty service discharge in February 1964).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


